DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    606
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    832
    media_image2.png
    Greyscale

Election/Restrictions
	Applicant’s election of April 15, 2022, with traverse, is acknowledged:

    PNG
    media_image3.png
    429
    899
    media_image3.png
    Greyscale

	The Examiner disagrees with the assertion that the search and examination of all species would place no undue burden upon the scarce administrative resources of the United States Patent and Trademark Office. The fields of search are not coextensive and the numerous possible combinations of limitations of each of the disclosed/claimed species makes examining all unduly burdensome. Accordingly, the Election of Species Requirement is made FINAL.
Continuity Data Map

    PNG
    media_image4.png
    529
    224
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 2-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what is intended by “a” or “k” as recited in independent claims 2 or 3, or what parameters these letters represent, or how they are determined.  Applicants’ specification teaches that “a” and “k”  “constants.” Yet, independent claims 2 and 3 specify them to have a range of values.  Mathematical expressions having a range of values are ordinarily referred to as “variable,” not “constants.”  
The claims fail to clearly place potential infringers on notice as to what constitutes infringement.  The breadth of the claims as suggested by broad undefined numerical ranges employed in the exponential function, the fact that only "a portion" of a thickness may be considered, and from that "portion" "four numerical values" are arbitrarily selected, the scope of the claims is indeterminate, as these selections of both different “portions” and different “numerical values” can be infinitely varied!  Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant fosters innovation and competitiveness. Accordingly, providing high quality patents is one of the agency’s guiding principles. The Office recognizes that issuing patents with clear and definite claim language is a key component to enhancing the quality of patents and raising confidence in the patent process. It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.  For the reasons set forth above, these recitations render the above claims vague and indefinite.
35 USC § 112 - Enablement
Claims 2-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. One skilled in the art would not know how to make and/or use the claimed filter media.
Wands Analysis
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale


In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale


A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).

    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).

    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

	
	A Wands analysis was conducted, considering the aforementioned Wands Factors.  The “Breadth of the Claims” is extremely broad, given the range of the values of the “constants” (“a” and “k”) and the fact that NO particular filter material is specified whatsoever, with the exception of claim 13 which narrows the filter media down to “synthetic fibers.” Conceptually, this is akin to narrowing the “Universe” down to a “few thousand galaxies.” This factor weighs heavily against a finding of enablement, as NOTHING in Applicants’ disclosure justifies or supports this breadth. “Working Examples” 1 and 2 are specific to “glass fibers” which is a non-elected invention. 
“Working Examples”
No.
Investigation Type
Material
Thickness
Pages
One
Computer Simulation
100 Wt % Glass Fibers
Entire
41-42
Two
Experimental Verification
Glass Fibers
Entire
42-45
Three
Computer Simulation
Various Unstated (K3 varied)
Unstated
45-46
Four
Unstated
Two Unstated
Unstated
46-47


	“The amount of direction provided by the inventor” is insufficient to enable one skilled in the art to make the claimed filter media without undue experimentation. The “Working Examples” provided at pages 41-47 do not provide sufficient direction to make the claimed filter media. With respect to the “simulations,” it is stated, “The simulation was performed using software that can simulate multipass test results.” What software was used? The inventors give no clear or meaningful direction/guidance as to the meaning of “a” and/or “k”, or how to ascertain these “constants.” 
	Moreover, inventors give no clear direction as to what the recitations, “JM 108,” or “Evanite 312” mentioned with respect to “Working Example 2,” mean or intend. Additionally, it is unclear from where the five “empirical correlations” specified on specification page 43, emanate.
	Applicants’ disclosure appears to provides two computer “simulated” working examples (Nos. 1 and 3).  Such “examples” are mere speculation!  Inventors do give this direction, “In embodiments in which the computationally and experimentally determined air permeabilities are substantially different, the threshold value may be changed by the user until the air permeabilities are substantially the same,” which can be interpreted as intending, “If the numbers don’t work, make them up.”
	Example No. 2 which appears to be specific to certain media and other parameters, while not fully understood, is not seen to provide teaching sufficient to enable one skilled in the art how to make and/or use the invention that is broadly claimed.  Given the indeterminate breadth of the claims as suggested by broad undefined numerical ranges employed in the exponential function, the fact that only "a portion" of a thickness may be considered, and from that "portion" "four numerical values" are arbitrarily selected, the scope of the claims is indeterminate, as these selections of both different “portions” and different “numerical values” can be infinitely varied!   Applicants specify a filter media having a gradient in mean pore size, said gradient being “represented by” an exponential function.  It does not appear that the exponential function is used in the manufacturing of the media.  No "optimization" is clearly taught.  No specific manufacturing steps or “direction” as to how to achieve the filter media having a gradient in mean pore size, said gradient being “represented by” an exponential function are disclosed.  Instead, numerous known media manufacturing techniques are casually mentioned.  It is unclear how the media is made to satisfy the claimed exponential function.  It is unclear what specific manipulative steps are employed to arrive at the claimed invention.  The state of the art is replete with filters having a porosity gradient, yet, one skilled in the art would not only be unable to make or use the invention without undue experimentation, but would not be able to determine if his media even read on the claimed media.
Given the breadth of the claims, the state of the art, and the fact that numerous nebulous terms are used to claim the invention, one skilled in the art would not be able practice the invention without undue experimentation.
The primary purpose of the requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. In this regard, Applicant is not seen meet his end of the quid-pro-quo exclusivity bargain.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-11 and 13-16 are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MESEK (US 3,276,597) and/or SATO (US 7,901,572) and/or DICKERSON (US 2006/0266701 A1) and/or RICKLE (US 6,613,227) and/or GARBER (US 7,927,400), optionally, further in view of AAPA (Applicants’ Admitted Prior Art).
The claimed “exponential function” is not expressly taught by the applied art.  Each of MESEK and SATO and DICKERSON and RICKLE and GARBER disclose filter media having a porosity gradient.  As best understood, the claims are seen to be inherently met by each of these references, or alternatively obvious in view of each of these references taken alone, or alternatively, obvious in view of any combination thereof.
The title of Applicants’ application suggests that something is “optimized,” however, nothing appears to be taught in Applicants’ disclosure suggesting any specifics of optimization.  Virtually, any filtration media having a porosity gradient could be coerced into reading on the claimed “exponential function” (which is not expressly taught by the references) through varying selections of both different “portions” of the thickness, different values of “a," "k" and different “numerical values” which can be infinitely varied.

    PNG
    media_image6.png
    539
    830
    media_image6.png
    Greyscale

	In Dickerson, an apparatus, system and method to provide increasingly fine gradient density depth filtration of a fluid is disclosed.  The apparatus may include a melt-blown filtration assembly having varying densities of melt-blown microfilaments 
fabricated from acetal or other substantially dimensionally stable thermoplastic.  The apparatus thus facilitates efficient filtration by providing a gradient density depth filtration system compatible with various fuels, coolants, and other forms of a fluid.
	Garber discloses a filter media 22 can be any media that is suitable for filtering the fluid with which the filtration media 20 is used.  In the case of fuel, the filter media 22 can be any of a number of media that are known to those of skill in the art to be sufficient for filtering fuel.  For example, the filter media 22 can be a gradient depth filter media comprising a plurality of non-woven layers 22a, 22b, 22c of melt blown filaments.  The layers 22a-22c are preferably arranged by decreasing filament and pore size in the direction of fuel flow to provide graduated filtration of particulate matter.  As a result, the layer 22a has a first porosity, the layer 22b has a lower porosity, and the layer 22c has the lowest porosity.  Examples of gradient density, melt blown filter media layers are well known in the art, suitable examples of which are disclosed in U.S.  Patent Application Publication No. 2006/0266701 and U.S.  Pat.  No. 6,613,227 which are incorporated herein by reference in their entirety.  In an alternative embodiment illustrated in FIG. 5, the filter media 22 is a single layer of filter media.

    PNG
    media_image7.png
    1218
    826
    media_image7.png
    Greyscale

Rickle, with reference to FIGS. 2 and 5, discloses the filter body 40 to include multiple layer filtration media 50 preferably having decreasing or graduated pore size which filters contaminants from the fuel and because of the graduated pore size provides improved service life.  The filtration media 50 includes an outer or first layer 52 of woven, non-woven or extruded material.  Materials, such as those noted directly above, may be used.  When the first layer 52 is woven, approximately every 0.060 inches (1.5 mm) the warp or woof, i.e., one or the other, of the first fabric layer 52 preferably includes a fiber filament, thread or strand 54 which is conductive.  Preferably also, the material from which the first fabric layer 52 is made, such as nylon, acetal, polyester, polyethylene, fluoroplastics such as Teflon or other fuel tolerant plastic or polymer is mixed with or impregnated with approximately 15% by weight of carbon additive such as carbon black so that the thread or strand 54 is rendered conductive. 
 

    PNG
    media_image8.png
    531
    792
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1103
    828
    media_image9.png
    Greyscale

	Sato discloses a fuel filter apparatus, comprising: a bag-shape filter body attached to a fuel inlet of a fuel tank so as to connect the fuel inlet and an internal 
space of the filter body, wherein said filter body comprises two or more filters laminated each other and having average aperture diameters different from each other, within a range of the aperture diameter constituting an aperture area which accounts for 10% of a total aperture area of a filter A made of an unwoven cloth among the filters, said 10% of the total aperture being accumulated from a largest aperture, a largest aperture within a range of an aperture diameter constituting an aperture area which accounts for 10% of the total aperture area of a filter B made of an unwoven cloth having a largest 
average aperture diameter next to that of the filter A, said 10% of the total aperture area of the filter B being accumulated from a smallest aperture, and the filter B being disposed outside of the filter A, is located, and wherein within the range of the aperture diameter constituting the aperture area which accounts for 10% of the total aperture area of the filter B, said 10% of the total aperture being accumulated from a largest aperture, a largest aperture within a range of an aperture diameter constituting an aperture area which accounts for 10% of the total aperture area of a filter C made of an unwoven cloth and having a larger average diameter next to that of the filter material 
B, said 10% of the total aperture area of the filter material B being accumulated from a smallest aperture, and the filter C being disposed outside of the filter B, is located.

    PNG
    media_image10.png
    1121
    670
    media_image10.png
    Greyscale

Mesek discloses a filter being made up of several layers of varying pore size in order to trap particles of varying size that may be contained in the solution to be filtered.  For the filtration of viscose rayon solutions it has, accordingly, been the custom to use a filter having an initial filter zone with a maximum pore size within the range of about 175 to about 300 microns to filter out larger particles and skins, followed by one or more filter zones of substantially smaller pore size to take out the smaller particles; the maximum pore size generally being in the range of about 55 to 160 microns.  The skins referred to are coagulated film flakes that tend 65 to form in the processing equipment and must be removed along with any other particles present.  These filters, which have heretofore been made of cotton, may contain several layers of graded pore size having different pore sizes per layer depending upon the particular viscose solution being used.
To the extent that any limitations may not be shown in the references as applied above, either individually, or in combination, AAPA is optionally relied upon with respect to those features/limitations which are known in the art, including, but not limited to:
[F]ilter media may include one or more fibrillated fibers (e.g., synthetic fibrillated fiber, fibrillated cellulose).  As known to those of ordinary skill in the art, a fibrillated fiber includes a parent fiber that branches into smaller diameter fibrils, which can, in some instances, branch further out into even smaller diameter fibrils with further branching also being possible.  The branched nature of the fibrils leads to a high surface area and can increase the number of contact points between the fibrillated fibers and the fibers in the filter media.  Such an increase in points of contact between the fibrillated fibers and other fibers and/or components of the web may contribute to enhancing mechanical properties (e.g., flexibility, strength) and/or filtration performance properties of the filter media.
During or after formation of a gradient portion, the gradient portion may be further processed according to a variety of known techniques.  Optionally, additional layers can be formed and/or added to the gradient portion using processes such as lamination, thermo-dot bonding, ultrasonic, calendering, glue-web, co-pleating, or collation.  For example, more than one layer (e.g., meltblown layers, non-gradient layer) may be joined together by thermo-dot bonding, calendering, a glue web, or ultrasonic processes to form a layer (e.g., the second layer).
[0047] Any suitable filter media may be used as described herein.  In some embodiments, the filter media may include one or more glass fibers (e.g., microglass fibers, chopped strand glass fibers, or a combination thereof).  Microglass fibers and chopped strand glass fibers are known to those skilled in the art.  One skilled in the art is able to determine whether a glass fiber is microglass or chopped strand by observation (e.g., optical microscopy, electron microscopy).  Microglass fibers may also have chemical differences from chopped strand glass fibers.  In some cases, though not required, chopped strand glass fibers may contain a greater content of calcium or sodium than microglass fibers.  For example, chopped strand glass fibers may be close to alkali free with high calcium oxide and alumina content.  Microglass fibers may contain 10-15% alkali (e.g., sodium, magnesium oxides) and have relatively lower melting and processing temperatures.  The terms refer to the technique(s) used to manufacture the glass fibers.  Such techniques impart the glass fibers with certain characteristics.  In general, chopped strand glass fibers are drawn from bushing tips and cut into fibers in a process similar to textile production.  Chopped strand glass fibers are produced in a more controlled manner than microglass fibers, and as a result, chopped strand glass fibers will generally have less variation in fiber diameter and length than microglass fibers.  Microglass fibers are drawn from bushing tips and further subjected to flame blowing or rotary spinning processes.  In some cases, fine microglass fibers may be made using a remelting process.  In this respect, microglass fibers may be fine or coarse.  As used herein, fine microglass fibers are less than or equal to 1 micron in diameter and coarse microglass fibers are greater than or equal to 1 micron in diameter. 
 [0078] The filter media, as described herein, may be produced using any suitable processes, such as using a wet laid process (e.g., a process involving a pressure former, a rotoformer, a fourdrinier, a hybrid former, or a twin wire process) or a non-wet laid process (e.g., a dry laid process, an air laid process, a spunbond process, a meltblown process, an electrospinning process, a centrifugal spinning process, or a carding process). 
 [0080] In certain embodiments, a gradient portion of the filter media described herein may be formed by a continuous (e.g., wet laid) process.  For example, a first dispersion containing fibers in a solvent (e.g., an aqueous solvent such as water) can be applied onto a wire conveyor in a papermaking machine (e.g., a fourdrinier or a rotoformer).  A second dispersion (e.g., another pulp) containing fibers in a solvent (e.g., an aqueous solvent such as water) may be applied either at the same time or subsequent to the application of the first dispersion.  Additional dispersions may be similarly applied.  Vacuum is continuously applied to the dispersions of fibers during the above process to remove the solvent from the fibers.  The article thus formed may then be dried and, if necessary, further processed (e.g., calendered).  Such a process may result in a gradient in mean pore size across the thickness of the filter media, as described herein. 
[0083] A non-gradient layer(s) described herein may be produced using any suitable processes, such as using a wet laid process (e.g., a process involving a pressure former, a rotoformer, a fourdrinier, a hybrid former, or a twin wire process) or a non-wet laid process (e.g., a dry laid process, an air laid process, a meltblown process, an electrospinning process, a centrifugal spinning process, or a carding process).  In some embodiments, the filter media may undergo further processing after formation.  In some embodiments, further processing may involve pleating.  In some cases, the filter media, or various layers thereof, may be suitably pleated by forming score lines at appropriately spaced distances apart from one another, allowing the filter media to be folded.  It should be appreciated that any suitable pleating technique may be used.
One skilled in the art would have obviously been capable of employing any of the know materials, techniques, etc. with respect to the references as applied above, either singularly or individually, in view of the teachings of AAPA.
Claims 2-11 and 13-16 are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NAKAYAMA (US 4,702,940) optionally in view of any of MESEK (US 3,276,597) and/or SATO (US 7,901,572) and/or DICKERSON (US 2006/0266701 A1) and/or RICKLE (US 6,613,227) and/or GARBER (US 7,927,400) and/or AAPA (Applicants’ Admitted Prior Art).
Nakayama (US 4,702,940) discloses a method of producing a filter superior in
filtration performance.  According to the method of this invention, a liquid binder is used to bind the fibers and the distribution of the binder is given a gradient across the thickness of the fiber web. In other words, the void volume in the fibers constituting the filter gradually changes across the thickness. 
According to the method of this invention, an air cleaning filter is produced as
follows: A fiber web composed of one or more layers is impregnated with a binder in the
form of solution, suspension, or emulsion (collectively called solution hereinafter, unless
otherwise stated). The impregnated fiber web is dried such that the solvent or dispersing medium (collectively called solvent hereinafter, unless otherwise stated) on
one side evaporates faster than that on the other side; in other words, a gradient of
binder distribution is formed. The thus-produced filter has such a structure that the
voids among fibers continuously change across the thickness, while the fibers are
bonded together by the binder. A convex exponential curve is depicted as being ideal in Figure six reproduced below.
From Nakayama:
“Heretofore, it has been believed that the filter should preferably have a gradient in apparent fiber density (including the binder) as depicted in FIG. 6.  In other word, the fiber density at the inflow side is low and it is high at the outflow side, and the density gradient is exponential.  A filter having a reverse density gradient will not catch dust sufficiently and will be poor in dust collection” (column 1).
“For improved filtration performance, the filter is formed by laminating two or more fiber layers which are different in fiber thickness, and the laminate is formed such that a fiber layer of thicker fibers is placed at the inflow side and a fiber layer of thinner fibers is placed at the outflow side. Since the former has larger voids and the latter has smaller voids, a gradient of voids is formed across the thickness of the filter. A spun-bonded fiber layer is advantageous, because fibers are firmly joined together, which leads to an increased strength and hence a reduced thickness, and bonding requires a lower amount of binder.” (Column 2)

    PNG
    media_image11.png
    1026
    851
    media_image11.png
    Greyscale

From Nakayama:
“For the purpose of comparison, a fiber web was prepared and impregnation was carried out in the same manner as mentioned above. However, the evaporation of the solvent was accomplished in a conventional way by blowing dry air (110.degree. C., 10% humidity) at a flow rate of 22 m.sup.3 /min.m.sup.2 for 0.1 hour vertically downward against the upper layer 1 (spun-bonded fiber layer) positioned upward. The resulting filter was 0.6 mm thick. The void volume in the upperlayer 1, intermediate layer 2, and lower layer 3 was 78%, 78%, and 74%, respectively. The filter for comparison was evaluated in the same manner as mentioned above, and the amount of dust and carbon collected was measured. The results are shown in FIG. 3 and FIG. 4.
The filter obtained in Example 2 according to the method of the present invention is indicated by "(A)" and the filter obtained in Comparative Example 2 is indicated by "(B)". The bar chart in FIG. 3 indicates the amount of dust collected. It is noted that the amount of dust collected is 16 g in the case of "(A)", whereas it is 10 g in the case of "(B)". According to the result, the amount of dust collected by the filter of Example 2 is 1.6 times more than that collected by the filter of Comperative Example 2.”


    PNG
    media_image12.png
    561
    447
    media_image12.png
    Greyscale

The claimed “representational” formula nor the “a” or “k” values are not expressly
disclosed by Nakayama. It is submitted that filters produced in view of the teachings of
Nakayama would inherently meet the limitations of the claims, or alternatively, that it would have been obvious to one of ordinary skill in the art to select filtration media
and/or values of “x” such that the media satisfies the “representational” formula claimed.
To the extent that any limitations may not be shown in the Nakayama reference, any of MESEK (US 3,276,597) and/or SATO (US 7,901,572) and/or DICKERSON (US 2006/0266701 A1) and/or RICKLE (US 6,613,227) and/or GARBER (US 7,927,400) and/or AAPA (Applicants’ Admitted Prior Art) as applied/discussed above, either individually, or in combination, are optionally relied upon with respect to those features/limitations which are known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776